DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of group I which includes claims 1-9 and 16-20, in the reply filed on 08/04/2022 is acknowledged and new claims 21-26 are added.
Claims 10-15 are withdrawn
Claims 1-24 are pending.
 Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/29/2021, 03/24/2021, 09/16/2021, 11/23/2021, 08/04/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 16-26 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of Co-Pending Application 17/162666 in view of Galvez et al. (U.S. 20200068351). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the Co-Pending Application 17/162666 with obvious wording variations.
Current Application
Co-Pending Application 17/162666
1. (Original) A method, comprising: 


registering one or more first locations for a number of first devices registered with a software platform and located at a premises associated with the software platform; 

registering one or more second locations for a number of second devices registered with the software platform and located external to the premises; 

detecting that an emergency call is placed from a device registered with the software platform while the device is at a registered location; and signaling, by the software platform, information associated with the registered location of the device to a public safety answering point to which the emergency call is routed.
15. A server device, comprising: a memory; and a processor configured to execute instructions stored in the memory to: 
generate, at a first time, a map of locations within a premises associated with a -42-software platform using output of one or more devices registered with the software platform, wherein an output of a device indicates a location of the device within the premises; 




detect, at a second time, an emergency call from a device registered with the software platform and located at the premises; and signal information associated with a location of the device within the premises to a public safety answering point to which the emergency call is routed, wherein the location of the device within the premises is determined using the map of locations.


The claims are identical except for the bolded limitation photographing an image. 
In analogous art, Galvez et al. disclose registering one or more second locations for a number of second devices registered with the software platform and located external to the premises (Fig. 1-3 and [0045].  Camera 119 is located at the southern entrance which is located external to the premise (the school building 113).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Co-Pending Application 17/162666 by Galvez et al. for purpose of presenting to the parents image data captured by surveillance cameras.
Both sets of claims features of the instant application (claims -9 and 16-26) and Co-Pending Application 17/162666 (claims 12-120) can be compared by using the table as shown above.
         This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Galvez et al. (U.S. 20200068351) in view of Falvo et al. (U.S. 20080139222).
For claim 1, Galvez et al. disclose a method, comprising: 
registering one or more first locations for a number of first devices registered with a software platform and located at a premises associated with the software platform (at least Fig. 1-3, [0031]-[0035] and [0044]-[0045].  The connected services system 102 includes a connected services database 106 and a student/faculty management system 108. The connected services database 106 maintains information about the school premises 103 including student tracking system 100 and building management system device information such as locations of distributed sensors and stored image data captured by the surveillance camera 119, among other examples.); 
registering one or more second locations for a number of second devices registered with the software platform and located external to the premises (Fig. 1-3 and [0045].  Camera 119 is located at the southern entrance which is located external to the premise (the school building 113).)  However, detecting that an emergency call is placed from a device registered with the software platform while the device is at a registered location; and signaling, by the software platform, information associated with the registered location of the device to a public safety answering point to which the emergency call is routed.
	In the same field of endeavor, Falvo et al. disclose detecting that an emergency call is placed from a device registered with the software platform while the device is at a registered location; and signaling, by the software platform, information associated with the registered location of the device to a public safety answering point to which the emergency call is routed (at least [0052].  The premise gateway, such as the premise gateway 160 is operable to not only communicate a presence status of a particular client 170, but to also communicate its own physical location, such as its physical address (or more detailed location information, such as a particular sub-location, e.g., a room, a cubicle, a quadrant, in a location). Because the client 170 is in the vicinity or premise covered by the premise gateway 160, providing the location of the premise gateway 160 also provides the relative location of the client 170. Consequently, when a 911 call is made from the client 170, its detection by the premise gateway 160 may be communicated along with the location or presence status of the premise gateway to the location server 110. In turn, the location server 110 provides such location information to a feature server 120, 130, or another feature server dedicated to handling 911 calls, so that the location information may be sent to the appropriate PSAP for an emergency response.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Galvez et al. as taught by Falvo et al. or purpose of providing an accurate location of the mobile phone for emergency 911 services. 
For claim 9, the combination of Falvo et al. and Galvez et al. disclose the method of claim 1.  Falvo et al. disclose the software platform concurrently signals the information associated with the registered location of the device to the public safety answering point and to a monitoring device registered with the software platform to enable an operator of the monitoring device to participate in the emergency call (at least [0026] and [0052].  A software application or module is provided in the premise gateway 160 to perform a location-update function (LUF) for detecting and communicating the presence status of clients to the location server 110.  When a 911 call is made from the client 170, its detection by the premise gateway 160 may be communicated along with the location or presence status of the premise gateway to the location server 110. In turn, the location server 110 provides such location information to a feature server 120, 130, or another feature server dedicated to handling 911 calls, so that the location information may be sent to the appropriate PSAP for an emergency response.
For claim 21, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reason in claim 1.
For claim 22, the combination of Falvo et al. and Galvez et al. disclose the apparatus of claim 21.  Falvo et al. disclose the wherein, to register a first location of the one or more first locations, the processor is configured to execute the instructions to: registering a first location of a first device within the premises based on location information associated with a network device through which the first device connects to access a network (at least [0052].   The premise gateway, such as the premise gateway 160 is operable to not only communicate a presence status of a particular client 170, but to also communicate its own physical location, such as its physical address (or more detailed location information, such as a particular sub-location, e.g., a room, a cubicle, a quadrant, in a location). Because the client 170 is in the vicinity or premise covered by the premise gateway 160, providing the location of the premise gateway 160 also provides the relative location of the client 170. Consequently, when a 911 call is made from the client 170, its detection by the premise gateway 160 may be communicated along with the location or presence status of the premise gateway to the location server 110.) 
For claim 23, the combination of Falvo et al. and Galvez et al. disclose the apparatus of claim 21.  Falvo et al. disclose wherein, responsive to the emergency call, a digital map of the premises including a visual representation of a first location of a first device is output to a digital signage display to indicate the first location as a location of an emergency event (at least [0005].  When an emergency situation arises, the student tracking system sends location information for the occupants to tracking devices (e.g. computing devices operating mobile applications) operated by tracking device users such as school administrators and emergency responders, so that they know exactly where every occupant is in the building. The system also allows parents to operate the tracking devices to track where their children are in the school and correlate the location of the child to cameras located in the building.)
For claim 26, the claim has features similar to claim 9.  Therefore, the claim is also rejected for the same reason in claim 9.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Galvez et al. (U.S. 20200068351) in view of Falvo et al. (U.S. 20080139222) and further in view of Ionescu et al. (U.S. 20120236760) and further in view of VanBlon et al. (U.S. 20210239823).
For claim 2, the combination of Falvo et al. and Galvez et al. disclose the method of claim 1.  Furthermore, Falvo et al. disclose wherein registering a first location of the one or more first locations comprises: the network device is located at the premises (at least in Fig. 1 and [0021].  premise gateway 160 and one client 170 are illustrated, it should be understood that there may be multiple premise gateways 160 and multiple clients 170 in the location 15/).  However, the combination of Falvo et al. and Galvez et al. do not disclose identifying a network device through which a first device of the number of first devices connects to access a network; prompting an operator of the first device to specify a location of the first device within the premises; and registering the location of the first device within the premises as the first location using information associated with the network device.
In the same field of endeavor, Ionescu et al. disclose identifying a network device through which a first device of the number of first devices connects to access a network; and registering the location of the first device within the premises as the first location using information associated with the network device (at least [0043]-[0044].  A determination is made whether the mobile device is accessing the network via an access point that is identified on a whitelist. The whitelist is a database of location information for access points that a service provider owns and operates, or otherwise has location information for. The location information includes the MAC address associated with the access point. If the caller is initiating a call from a whitelisted access point, processing continues at block 910 where the latitude/longitude coordinates associated with the MAC address of the access point is returned as the location of the mobile device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Galvez et al. as taught by Ionescu et al. for purpose of routing the emergency communication to the appropriate Public Safety Answering Point (PSAP) or other emergency responder.
In the same field of endeavor, VanBlon et al. disclose prompting an operator of the first device to specify a location of the first device within the premises (at least [0057].  The stationary device module 204 may prompt the user to confirm whether a device is a stationary device, e.g., when the device is first installed or connected to the data network, and if so, provide the location of the stationary device within the building, home, office, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Galvez et al. as taught by VanBlon et al. for purpose of triangulating the first device's location based on the locations of the determined stationary devices.
For claim 5, the combination of Falvo et al., Galvez et al., Ionescu et al.  and VanBlon et al. disclose the method of claim 2.  Furthermore, Galvez et al. disclose generating a visual representation of the first location within a digital map of the premises, wherein, responsive to the emergency call, the digital map including the visual representation of the first location is output to a digital signage display to indicate the first location as a location of an emergency event (at least [0007].  The distributed sensors also comprise motion and/or proximity detectors for detecting the presence of individuals in the vicinity of the distribute sensors, and the tracking and authorization module generates alerts in response to receiving indications that the distributed sensors detected the presence of individuals but did not receive broadcast identification information.)
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Galvez et al. (U.S. 20200068351) in view of Falvo et al. (U.S. 20080139222) and further in view of VanBlon et al. (U.S. 20210239823).
For claim 24, the combination of Galvez et al. and Falvo et al. the apparatus of claim 21.  Galvez et al. disclose registering a first location and registering a second location of the one or more second locations (Fig. 1, 3 and [0044]-[0045].  The device table 302 lists nine different devices with device IDs ranging from 1 through 9, each associated with a type such as “sensor” or “camera” and a location such as e.g. “entrance_south”, “entrance_north”, “hallway_south”, “hallway_north”, “classroom_1”, “classroom_2, “cafeteria_south” and “cafeteria_north”. For example, the first device listed in the device table 302 is a distributed sensor 130 which is located at the southern entrance to the school building 113.)  Falvo et al. disclose location information associated with a network device through which the device connects to access a network (at least [0052].   The premise gateway, such as the premise gateway 160 is operable to not only communicate a presence status of a particular client 170, but to also communicate its own physical location, such as its physical address (or more detailed location information, such as a particular sub-location, e.g., a room, a cubicle, a quadrant, in a location). Because the client 170 is in the vicinity or premise covered by the premise gateway 160, providing the location of the premise gateway 160 also provides the relative location of the client 170. Consequently, when a 911 call is made from the client 170, its detection by the premise gateway 160 may be communicated along with the location or presence status of the premise gateway to the location server 110.)  However, the combination of Galvez et al. and Falvo et al. do not disclose registering, as the second location, an unknown location at which a second device is detected using location information indicated by an operator of the second device. 
	In the same field of endeavor, VanBlon et al. disclose registering, as location, an unknown location at which a device is detected using location information indicated by an operator of the second device. (at least Fig. 3, [0057]-[0058] and [0066]-[0070].  The stationary device module 204 may prompt the user to confirm whether a device is a stationary device, e.g., when the device is first installed or connected to the data network, and if so, provide the location of the stationary device within the building, home, office, etc., which may be used to translate the first device's triangulated location to a physical location, as described below. The stationary device module 204 may determine identifiers for the determined stationary devices to pass on to the triangulation module 206 for triangulating the first device's location based on the locations of the determined stationary devices. the reporting module 208 broadcasts and/or stores the first device's location so that the user can locate the first device 304, even if it is located under a chair, within the cushions of a couch, or the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ionescu et al. as taught by VanBlon et al. for purpose of triangulating the first device's location based on the locations of the determined stationary devices.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Galvez et al. (U.S. 20200068351) in view of Falvo et al. (U.S. 20080139222) and further in view of Ionescu et al. (U.S. 20120236760).
For claim 25, the combination of Falvo et al. and Galvez et al. disclose the apparatus of claim 21.  Falvo et al. disclose wherein a record generated based on a registration of a first location includes a location of a first device within the premisesand location information associated with a network device through which the first device connects to access a network at the premises (at least [0052].  The premise gateway, such as the premise gateway 160 is operable to not only communicate a presence status of a particular client 170, but to also communicate its own physical location, such as its physical address (or more detailed location information, such as a particular sub-location, e.g., a room, a cubicle, a quadrant, in a location). Because the client 170 is in the vicinity or premise covered by the premise gateway 160, providing the location of the premise gateway 160 also provides the relative location of the client 170. Consequently, when a 911 call is made from the client 170, its detection by the premise gateway 160 may be communicated along with the location or presence status of the premise gateway to the location server 110. In turn, the location server 110 provides such location information to a feature server 120, 130, or another feature server dedicated to handling 911 calls, so that the location information may be sent to the appropriate PSAP for an emergency response.)  However, the combination of Falvo et al. and Galvez et al. do not disclose an IP address of the first device.
In the same field of endeavor, Ionescu et al. disclose an IP address of the first device (at least [0047].  The location of a mobile device is therefore determined based on the latitude/longitude coordinates of at least one of: an access point, a cell tower, an IP address, and a subscriber provided address.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Galvez et al. as taught by Ionescu et al. for purpose of routing the emergency communication to the appropriate Public Safety Answering Point (PSAP) or other emergency responder.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionescu et al. (U.S. 20120236760).
For claim 16, Ionescu et al. disclose a method, comprising: 
responsive to detecting that an emergency call is placed from a device registered with a software platform, identifying a network device to which the device is connected to access a network (at least [0043]-[0044].  Once the mobile device has established connectivity with a network, the emergency communication session may proceed. A determination is made whether the mobile device is accessing the network via an access point that is identified on a whitelist. The whitelist is a database of location information for access points that a service provider owns and operates, or otherwise has location information for.; 
determining a location of the device by searching records of the software platform based on information associated with the network device (at least [0043]-[0044].  A determination is made whether the mobile device is accessing the network via an access point that is identified on a whitelist. The whitelist is a database of location information for access points that a service provider owns and operates, or otherwise has location information for. The location information includes the MAC address associated with the access point. If the caller is initiating a call from a whitelisted access point, processing continues at block 910 where the latitude/longitude coordinates associated with the MAC address of the access point is returned as the location of the mobile device. 
signaling information associated with the location of the device to a public safety answering point to which the emergency call is routed (at least [0043]-[0044].  I2n order to route the emergency communication to the appropriate Public Safety Answering Point (PSAP) or other emergency responder, the location of the mobile device is determined.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (U.S. 20120236760) in view of VanBlon et al. (U.S. 20210239823).
For claim 17, Ionescu et al. do not disclose the method of claim 16, further comprising: detecting, at a time prior to the emergency call, the network device; responsive to detecting the network device, prompting an operator of the device to verify the location of the device; and generating a record of the records to associate the information associated with the network device with the location of the device.
	In the same field of endeavor, VanBlon et al. disclose detecting, at a time prior to the emergency call, the network device; responsive to detecting the network device, prompting an operator of the device to verify the location of the device; and generating a record of the records to associate the information associated with the network device with the location of the device (at least [0057]-[0058].  The stationary device module 204 may prompt the user to confirm whether a device is a stationary device, e.g., when the device is first installed or connected to the data network, and if so, provide the location of the stationary device within the building, home, office, etc., which may be used to translate the first device's triangulated location to a physical location, as described below. The stationary device module 204 may determine identifiers for the determined stationary devices to pass on to the triangulation module 206 for triangulating the first device's location based on the locations of the determined stationary devices.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ionescu et al. as taught by VanBlon et al. for purpose of triangulating the first device's location based on the locations of the determined stationary devices.
For claim 18, the combination of Ionescu et al. and VanBlon et al. disclose the method of claim 17.  Furthermore, VanBlon et al. disclose wherein the device is at a premises associated with the software platform and the network device is a network switch, wherein the location of the device within the premises is triangulated using the network switch (at least Fig. 3. [0057]-[0058] and [0066]-[0067].  FIG. 3 depicts an example system 300 for triangulating a device's location using short-range wireless signals. In one embodiment, the system 300 includes a building/room/floorplan 302 for a home or office or other building. In certain embodiments, the system 300 includes a first device (mobile or non-stationary device) 304, such as a remote control, and a plurality of stationary devices 306a-e (collectively 306).)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (U.S. 20120236760) in view of Galvez et al. (U.S. 20200068351).
For claim 19, Ionescu et al. do not disclose the method of claim 16, wherein the device is one of a number of first devices located at a premises associated with the software platform or one of a number of second devices located external to the premises, and wherein each of the records of the software platform corresponds to a registered location of a first device of the number of first devices or a second device of the number of second devices.
	In the same field of endeavor, Galvez et al. disclose the device is one of a number of first devices located at a premises associated with the software platform or one of a number of second devices located external to the premises, and wherein each of the records of the software platform corresponds to a registered location of a first device of the number of first devices or a second device of the number of second device (at least Fig. 3. [0044]-[0045].  the device table 302 lists nine different devices with device IDs ranging from 1 through 9, each associated with a type such as “sensor” or “camera” and a location such as e.g. “entrance_south”, “entrance_north”, “hallway_south”, “hallway_north”, “classroom_1”, “classroom_2, “cafeteria_south” and “cafeteria_north”. For example, the first device listed in the device table 302 is a distributed sensor 130 which is located at the southern entrance to the school building 113.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ionescu et al. as taught by Galvez et al. for purpose of sends the location information for the students or teachers to tracking devices operated by tracking users such as school administrators, emergency responders and/or parents. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (U.S. 20120236760) in view of Galvez et al. (U.S. 20200068351) and further in view of Hardy (U.S. 20210297380).
For claim 20, the combination of Ionescu et al. and Galvez et al. disclose the method of claim 19.  Galvez et al. disclose wherein a record generated for a first device of the number of first devices indicates at least a street address, a building identifier, and a floor of the premises at which the first device is located and wherein a record generated for a second device of the number of second devices indicates at least a parking lots, fields, walkways and pick-up areas of a location of the second device (at least [0036]-[0045].  the device table 302 lists nine different devices with device IDs ranging from 1 through 9, each associated with a type such as “sensor” or “camera” and a location such as e.g. “entrance_south”, “entrance_north”, “hallway_south”, “hallway_north”, “classroom_1”, “classroom_2, “cafeteria_south” and “cafeteria_north”. For example, the first device listed in the device table 302 is a distributed sensor 130 which is located at the southern entrance to the school building 113.)  However, the combination of Ionescu et al. and Galvez et al. do not disclose a street address of a location of a device.
In the same field of endeavor, Hardy discloses a street address of a location of a device (at least [0150].  The current location, may be expressed in latitude and longitude with a component of the server (230) retaining and maintaining a database of fixed geographic locations to convert the current location to an address (e.g., country, state, city, address, venue, campus of a university, complex of a company, or government entity).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ionescu et al. as taught by Hardy for purpose of helping people may be in such a state of panic to describe their location or situation. 
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/12/2022